DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on Jan. 14, 2021.
Claims 2-5, 9 and 11 have been cancelled.
Claims 1, 6, and 13 have been amended.
Response to Arguments 
Applicant's arguments filed on Jan. 14, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument claim 1, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “McCauley teaches away from recitation of Claim 1 and instead teaches security device that uses a wireless transceiver to send alert signals and send only audio signals to a monitoring stations and that skilled artisan should avoid incorporating or combining is a mobile cellular device much less a mobile application because of likely failure to provide security of a person”).
Examiner respectfully disagrees, in paragraph [0004] disclosed “allows audio and/or video monitoring of the emergency situation” and “a personal security device that allows an individual to inconspicuously report an emergency situation and for inconspicuous observation of an emergency or other situation.” With this broadest interpretation, the “audio and/or video” and “security of a person” is provided. 
claims 7 and 8, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “McCauley fails to teach a panic button within a mobile application of a cellular device.”).
Examiner respectfully disagrees, (see figs.1-2, element 16, paragraph [0008] disclosed “Other well-known methods include a `panic button` on a necklace or similar device in radio communication with a transceiver that is connected to a telephone or similar network.” paragraph [0015] disclosed “activating the trigger may include depressing the trigger”, paragraph [0026] disclosed “trigger may be a button” and its description). 
With this broadest interpretation, Examiner believes the previous rejection is proper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (2013/0271277) in view of well-known method.
Regarding claim 1, McCauley discloses a method of integrating communication between a transport service mobile application and an emergency contact center security agent (52) and a mobile cellular device (10) via a cellular connection (60) the 
sending by a person a signal through a security and surveillance mobile application indicating the person is in an emergency situation 
McCauley does not disclose “person is in an emergency situation while using a transport service”. However, the personal security device that allows an individual to carry anywhere even when driving (fig. 1, element 10, paragraph [0027] and its description). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use Well-Known method in MaCauley’s invention in order to improve the use of the device.
Regarding claim 6, McCauley further discloses determining the location of the transport service vehicle after pressing a panic button in a mobile application via a mobile cellular device (see figs1-2, element 16, paragraphs [0004] ”The invention provides the location of the person in distress and allows audio and/or video monitoring of the emergency situation”, [0008], [0015], [0026], [0028] and its description).
Regarding claim 7, McCauley further discloses a panic button is embedded within a mobile application on at least one a transport service driver mobile device or passenger of said transport service mobile device (see figs.1-2, element 16, paragraphs [0008], [0026], [0028] and its description).
Regarding claim 8, McCauley further discloses pressing a panic button activates the security and surveillance system (see figs.1-2, element 16, paragraphs [0004], [0008], [0026], [0028] and its description). 
Regarding claim 10, McCauley further discloses the agent of said emergency contact center security agent contacts an emergency service provider (see 
Regarding claim 12, emergency contact center security agent is the only person that may terminate live stream. (first, this limitation is not an invention and second, it is well-known that the security agent may terminate live if necessary).
Regarding claim 13, emergency contact center security agent ends the live stream at the discretion of said emergency contact center security agent (first, this limitation is not an invention and second, it is well-known that the security agent may “ends the live stream at the discretion” if necessary).
Regarding claim 14, the emergency contact center security agent ends the live stream from the audiovisual device via said an agent’s monitoring software (it is well-known that the security agent may “ends the live stream from the audiovisual device via said an agent’s monitoring software” if necessary).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    268
    269
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647